       Case 3:17-cv-00612-MMD-CLB Document 46 Filed 01/22/21 Page 1 of 1




1                                UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3      DONALD SAVAGE,
4                                                        3:17-cv-0612-MMD-CLB
                                    Plaintiffs,
5         v.
                                                         ORDER
6      ROMEO ARANAS, et al.,
7
                                 Defendants.
8

9           On January 5, 2021, appointed counsel, Margaret McLetchie, Esq. and Alina Shell,
10   Esq. of McLetchie Law and Adam Hosmer-Henner, Esq., Chelsea Latino, Esq., and Philip
11   Mannelly, Esq. of McDonald Carano LLP, filed a motion to withdraw as counsel (ECF No.
12   45). No opposition was filed. Pursuant to LR 7-2(d), the failure of an opposing party to file
13   points and authorities in response to any motion . . . constitutes a consent to the granting of
14   the motion.
15          Therefore, the motion to withdraw (ECF No. 45) is GRANTED. A copy of this order

16   and all documents hereafter filed shall be served on plaintiff via electronic filing at Ely State

17   Prison.

18             DATED: January 22, 2021.

19

20                                                ______________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28

                                                     1
